t c memo united_states tax_court john a roberts petitioner v commissioner of internal revenue respondent docket no 7316-02l filed date p timely petitioned this court to review r’s determination to proceed with collection of assessments against p for and p alleges that extensions of the sec_6502 i r c period of limitations on collection of those assessments were improperly obtained and are therefore invalid p further alleges that the extension covering is untimely as applied to a assessment for that year because it was executed after the sec_6502 i r c period of limitations on collection with respect to that assessment had expired held pursuant to the presumption of official regularity the extensions are deemed to be validly obtained held further the determination by r’s appeals officer that the extension covering was timely with respect to a assessment is supported by the evidence held further r’s determination does not constitute an abuse_of_discretion and is sustained hersy jones jr for petitioner alvin a ohm for respondent memorandum opinion halpern judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of income taxes and additions to tax for calendar years and sometimes the years in issue unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar background this case was submitted for decision without trial pursuant to rule facts stipulated by the parties are so found the stipulation of facts with attached exhibits is included herein by this reference petitioner objects to two of the exhibits as being irrelevant at the time the petition was filed petitioner resided in coppell texas respondent assessed taxes interest and penalties for the years in issue as follows year date of assessment tax interest penalties dollar_figure big_number -- big_number big_number dollar_figure -- dollar_figure big_number -- literal transcripts mftra-x1 of petitioner’s accounts for the years in issue show that after application of petitioner’s payments for those years the outstanding balances due including interest and penalties not yet assessed as of date were as follows year tax -- dollar_figure big_number accrued interest accrued penalties dollar_figure big_number big_number -- dollar_figure on date petitioner signed two internal_revenue_service irs forms tax collection waivers which on their face extend the period of limitations on collection of assessed a literal transcript is a transcript in ‘plain english’ with a minimum of ‘computerese’ keene v commissioner tcmemo_2002_277 n each of the transcripts in evidence is derived from current account information in respondent’s master_file in general transcripts are obtained by entering various command codes such as mftra or txmoda into respondent’s integrated data retrieval system idrs in order to obtain a particular transcript idrs is essentially the interface between respondent’s employees and respondent’s various computer systems see crow v commissioner tcmemo_2002_149 n amounts outstanding plus interest penalties and other additions for until date and for and until date together the extensions the txmoda transcript of petitioner’s account for reflects the date extension to date and what appear to be three earlier extensions of the period of limitations on collection of liabilities date of extension new expiration date the mftra-x transcript for only reflects the date extension to date on date petitioner executed an irs form 433-d installment_agreement covering the years in issue as well as other taxable years not involved herein pursuant to which he agreed to make monthly payments of dollar_figure beginning date and for each month thereafter until his liability for all years was paid in full the mftra-x transcripts reflect a series of dollar_figure and in a few cases lesser payments beginning date and continuing generally on a monthly basis for some but not all years until date when the last payment was credited to petitioner’s account all but six of the payments were credited to on date respondent mailed a final notice-notice of intent to levy and notice of right to a hearing the notice_of_levy to petitioner the notice_of_levy states that petitioner owes dollar_figure of tax for dollar_figure of tax and dollar_figure in statutory additions for and dollar_figure of tax and dollar_figure in statutory additions for the notice_of_levy also states that the amount s shown does not include accured sic penalties and or interest on or about date petitioner submitted to the irs appeals_office an irs form request for a collection_due_process_hearing in his request petitioner states his grounds for requesting the hearing as follows i did not consent to extension of time to collect the taxes the form was blank when i signed it on date appeals officer dan mazaroli sent a letter to petitioner’s representative and on date he sent a letter to petitioner both letters requesting that he be contacted in order to schedule the requested hearing an exchange of letters between appeals officer mazaroli and petitioner’s representative dated date and both the certificate of assessments and payments and the mftra-x transcript for show that subsequent to the date issuance of the notice_of_levy a dollar_figure overpaid credit and an offsetting dollar_figure interest assessment were applied to which would account for the zero balance of tax owed for that year as of date that is reflected on both date respectively confirms that a telephone conference between the two had taken place and that petitioner’s opposition to collection of his outstanding liabilities for the years in issue was based primarily upon the following facts alleged by petitioner on date while residing in los angeles california petitioner met with an employee of respondent’s los angeles office the irs employee for the purpose of negotiating and executing an installment_payment agreement as a means of discharging his outstanding liabilities for several tax years including the years in issue the irs employee told petitioner that he would be required to sign extensions of the period of limitations on collection forms in order to obtain an installment_agreement petitioner signed two extensions in blank they were filled in and signed later by an irs employee not in petitioner’s presence copies of the completed extensions were furnished to petitioner approximately weeks after he signed them respondent’s los angeles office did not afford petitioner an opportunity to enter into an installment_payment agreement on date after petitioner had become a louisiana resident he entered into an installment_payment agreement with respondent’s office in shreveport louisiana in an appeals case memorandum which formed the basis for his subsequent determination_letter to petitioner appeals officer mazaroli set forth his findings regarding petitioner’s claim that the extensions he signed were invalid my finding my contact with the irs collection_division did not uncover any evidence in support of or against the taxpayer’s allegation that the extension of the statute_of_limitations on collection is invalid since the taxpayer raised the issue and the only evidence presented was a copy of the completed and signed form_900 which matches the one sent to appeals by california collections there is insufficient evidence upon which to find that the extension is invalid the taxpayer contends that the form_900 was signed by him in blank and later completed by the revenue_officer as evidence of this he provided a copy of a completed form_900 that has the revenue officer’s signature dated after the taxpayer’s signature date i do not find this to be sufficient evidence to overcome the correctness of the form_900 in my experience with the irs i find it to be a common practice for an irs employee to solicit an agreement from a taxpayer and not sign the agreement form until it is reviewed by the employee and discussed with a manager since it is the practice of the irs to solicit an extension or other agreement prior to review and approval and prior to irs signature the presumption is that the form_900 was completed and then signed by the taxpayer and the form_900 subsequently reviewed and signed by the revenue_officer the tax_court has found that the presumption of official regularity justifies the conclusion that the service carried out it sic procedures in the appropriate manner unless there is convincing evidence that shows otherwise sego v commissioner t c no date therefore i do not find that the taxpayer’s evidence is sufficient to overcome the presumption of correctness in regard to the existing signed form_900 on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination determining that the tax assessments made against petitioner were valid and appropriate all requirements of various applicable law and administrative procedures were followed and issuance of the notice_of_levy was appropriate given the facts and circumstances presented by petitioner in an attachment to the notice_of_determination attachment - respondent rejected petitioner’s claim that the extensions signed by him were invalid issue raised by you you state that you dispute the validity of the collection statute extension it was determined by our office that there is no evidence to support your claim that the extension to extend the collection statute_of_limitations is invalid i introduction discussion if any person liable for federal tax_liability neglects or refuses to make payment within days of notice_and_demand the secretary is authorized to collect the tax by levy on that person’s property sec_6331 as a general_rule at least days before taking such action the secretary must provide the person with a written final notice_of_intent_to_levy that describes among other things the administrative appeals available to the person sec_6331 upon request the person is entitled to an administrative review hearing before respondent’s appeals_office sec_6330 if dissatisfied with the appeals_office determination the person may seek judicial review in the tax_court or a federal district_court as appropriate sec_6330 generally action on the proposed levy and the running of the sec_6502 period of limitations on collection are both suspended during the pendency of the administrative review hearing and any judicial review proceeding sec_6330 sec_6330 prescribes the relevant matters that a person may raise at an appeals_office hearing including spousal defenses the appropriateness of respondent’s proposed collection action and possible alternative means of collection a taxpayer may contest the existence or amount of the underlying tax_liability at an appeals_office hearing only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 where as here the underlying tax_liability is not at issue we generally review determinations made by the appeals_office for an abuse_of_discretion e g 118_tc_488 in deciding whether the appeals_office abused its discretion we must decide whether that office acted arbitrarily capriciously or without sound basis in fact see 118_tc_106 ii arguments of the parties petitioner asks us to void respondent’s determination sustaining the proposed levy on the ground that for the years in issue the sec_6502 period for collection after assessment the sec_6502 period has expired in support of his position petitioner argues that the extensions are invalid for petitioner additionally argues that the sec_6502 period with respect to the date tax_assessment the assessment had expired before date the date on which the extensions were executed therefore petitioner argues that respondent’s determination was arbitrary and capricious thereby constituting an abuse_of_discretion respondent asks us to reject petitioner’s arguments and sustain his determination iii petitioner’s relevancy objections as a preliminary matter petitioner objects on the basis of relevancy to our receiving into evidence two of the stipulated exhibits exhibit 18-j the txmoda transcript reflecting petitioner’s account for and exhibit 19-j the transaction codes pocket guide document published by the irs the transaction codes guide although largely duplicative of other stipulated documents viz the certificate of assessments and payments and the mftra-x transcript for the txmoda transcript similarly reflects petitioner’s post-1991 payments in discharge of a portion of his outstanding liabilities for therefore it is relevant to respondent’s contention discussed in section iv that petitioner failed to repudiate the extensions after he signed them3 and that in fact he sought to benefit from them by avoiding immediate enforced collection of those liabilities in addition the txmoda transcript indicates that petitioner extended the sec_6502 period with respect to his assessed liabilities beyond date on three separate occasions beginning in therefore it is also relevant to and supportive of respondent’s argument that the sec_6502 period with respect to the assessment had not expired when petitioner signed the extension covering on date the transaction codes guide identifies the numerical codes keyed to the entries on the txmoda transcript therefore it is an aid to understanding that transcript the payments reflected in the transcripts and in particular payments made after expiration of the statutory period of limitations on collection provided for in sec_6502 applicable to the years in issue are evidence of petitioner’s continuing belief that the assessed liabilities remained subject_to collection because of the extensions for the foregoing reasons we find that both exhibits 18-j and 19-j are relevant to the issues raised herein therefore we overrule petitioner’s objections to our receiving into evidence those exhibits iv validity of the extensions a alleged procedural irregularities the parties have stipulated the admission into evidence of the extensions which together purport to extend the limitations_period on collection for until date and for and until date both extensions were signed by petitioner on date and by revenue_officer michael j quinn on date appeals officer mazaroli concluded that in accordance with customary irs practice the extensions were completed by the revenue_officer submitted to petitioner for his signature and after review by the revenue_officer and a manager signed and dated by the revenue_officer petitioner disputes that finding and states that he was required to and did sign the extensions in blank without knowledge of the extension dates as a condition_precedent to the irs agreeing to enter into an installment_payment agreement with petitioner petitioner’s stipulated testimony is that he received filled-in executed copies of the extensions approximately weeks after he signed them ie on approximately date because the extensions on their face do not indicate whether the extension particulars ie taxable years assessment dates outstanding liabilities and extension expiration dates were filled in before or after petitioner signed them appeals officer mazaroli’s finding that petitioner signed completed not blank extensions was based upon the presumption of official regularity that presumption supports the official acts of public officers and in the absence of clear evidence to the contrary courts presume that they have properly discharged their official duties 272_us_1 see also r h stea291_us_54 acts done by a public officer ‘which presuppose the existence of other acts to make them legally operative are presumptive proofs of the latter ’ we have repeatedly applied the presumption to sustain official acts by the commissioner of internal revenue see eg 114_tc_604 44_tc_382 affd 373_f2d_45 10th cir lillis v commissioner tcmemo_1983_142 affd 740_f2d_974 9th cir in this case petitioner relies solely upon his stipulated testimony that approximately weeks after he signed the extensions he received his copies from the irs which had been completed with the statutory period for collection extended to date for his and tax years and to date for his tax_year petitioner made the same claim that the extensions were signed by him in blank and later completed by an irs employee to appeals officer mazaroli petitioner’s actions of which there is evidence belie his testimony he received filled-in executed copies of the extensions approximately weeks after he signed them ie on approximately date the consequence of the extensions to extend the period of limitation for collection is plain on the face of the extensions yet apparently petitioner did not contact the irs to repudiate the extensions or to complain about any irregularity in their execution between date when the extensions were signed by petitioner and date when respondent issued the notice_of_levy almost years petitioner entered into and made numerous payments pursuant to an installment_agreement with respondent which effectively forestalled enforced collection against him an obvious benefit until he ceased making payments pursuant to that agreement those actions indicate that petitioner’s claim of invalidity is motivated by a desire to avoid any additional collection by levy of his remaining liabilities to respondent rather than by a bona_fide belief in the invalidity of the extensions under those circumstances the evidence before appeals officer mazaroli falls far short of the clear evidence necessary to negate the presumption of official regularity upon which he relied petitioner’s actions after he signed the extensions also amount to a ratification of the extensions even assuming they were blank when he signed them and therefore improperly obtained see 274_f2d_791 3d cir 81_f2d_365 9th cir moreover respondent’s willingness to forgo enforced collection enter into an installment_agreement and accept small monthly payments over a 10-year period demonstrates respondent’s reliance on the validity of the extensions a waiver proper on its face relied on by the commissioner cannot be later repudiated by the taxpayer 48_tc_754 we sustain appeals officer mazaroli’s finding that the extensions were valid and were not improperly obtained b whether the extension covering is effective to permit collection of accrued interest relating to the assessment petitioner alleges that the extension covering even if validly obtained was not effective to extend the sec_6502 period for collection of interest4 attributable to the because petitioner’s account for shows a zero balance of tax owed petitioner’s argument necessarily concerns the accrued interest attributable to the assessment see sec_6601 allowing interest on any_tax to be assessed and continued assessment which he alleges had already expired on date years after the date of the assessment petitioner’s argument is based upon the fact that until it was amended in sec_6502 provided a 6-year statute_of_limitations on collection in that year congress amended sec_6502 to extend the period of limitations for the collection_of_taxes after assessment to years omnibus budget reconciliation act of obra publaw_101_508 sec a stat the 10-year limitations_period applies to taxes assessed after date and to taxes assessed on or before that date if the 6-year limitations_period under prior_law had not expired as of that date id subsec c petitioner argues that because the 6-year limitations_period applicable to the assessment under prior_law expired prior to date that period is not extended to years by the amendment respondent does not dispute petitioner’s analysis of the law but argues that because petitioner had timely executed continued collected at any time during the period within which the underlying tax may be collected petitioner apparently agrees that because the 6-year limitations_period applicable to the dollar_figure tax_assessment for on date did not expire until after date the 10-year limitations_period applies to the collection of interest attributable to that assessment and a valid extension executed on date with respect to the collection of that interest is timely three prior extensions of the sec_6502 period for sometimes the earlier extensions each of which extended that limitations_period beyond date the extension covering was in fact timely in making that argument respondent points to the txmoda transcript for which he claims reflects the existence of the earlier extensions the txmoda transcript lists three dates date date and date to the right of code number 550r to the right of and one line below each of those dates is the notation coll - ext - dt presumably standing for collection extension date immediately followed by a later date date opposite date date opposite date and date opposite date the txmoda transcript also reflects the extension covering by means of the same type of entry except that it refers to code number not 550r appeals officer mazaroli’s case memorandum shows that he reviewed a txmoda transcript during his consideration of the case petitioner argues that the entries contained in the txmoda transcript do not constitute evidence that he agreed to the earlier extensions and he concludes it was arbitrary and capricious for the irs to issue a notice_of_determination with respect to the date assessment petitioner supports his position on brief as follows it should be noted that the earlier extensions on the txmoda transcript do not appear on the mftra-x transcript for the latter contains the date extension of the statute and identifies such as a code transaction whereas the alleged extensions on the txmoda transcript are listed as codes sic 550r transactions whereas the transaction codes guide identifies transaction code as collection status extension it does not contain a 550r transaction code we find that the txmoda transcript entries indicating petitioner’s execution of the earlier extensions constitute evidence of their existence notwithstanding petitioner’s argument to the contrary we have repeatedly approved respondent’s reliance on txmoda transcripts as verification of the information and actions reflected therein see eg tornichio v commissioner tcmemo_2002_291 schroeder v commissioner tcmemo_2002_190 moreover sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed by that section 118_tc_365 ndollar_figure the reference to transaction code 550r rather than although unexplained is of little consequence in light of the specific reference in each instance to a collection extension date coll-ext-dt and the entry of a specific date immediately thereafter and although there is no explanation for the omission of any reference to the earlier extensions in the mftra-x transcript for we draw no negative inference from that omission given petitioner’s failure to show that such information is customary in a mftra-x transcript as compared to a txmoda transcript therefore we find that appeals officer mazaroli’s determination that the extension covering was timely executed with respect to the assessment is supported by a preponderance_of_the_evidence we note in passing that the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_764 enacted a new sec_6502 to provide that extensions of the 10-year statute_of_limitations on collection may only be made in connection with the simultaneous execution of an installment_agreement that rule is effective for extension requests made after date rra sec c rra sec c provides that pre-2000 extensions not made in conformity with the new requirement shall expire on the latest of the last day of the 10-year collection_period provided in sec_6502 date or in the case of an extension executed in connection with an installment_agreement the 90th day after the expiration of such extension assuming arguendo that the extensions are not covered by the last of the three alternative expiration dates for pre-2000 extensions because they were executed too long more than months before the date installment_agreement and even though the statutory 10-year limitations_period on collection with respect to all of the assessments for the years in issue has expired and we are beyond date the transition rule for pre-2000 extensions does not prevent collection herein that is because respondent commenced collection by issuing the notice_of_levy on date well before the date alternative expiration date for pre- extensions petitioner’s filing of a request for a collection_due_process_hearing on date suspended the running of the period that otherwise would have ended on date pursuant to sec_6330 which provides in relevant part that the running of any period of limitations under sec_6502 shall be suspended for the period during which the hearing and appeals therein are pending that suspension is still in effect v conclusion appeals officer mazaroli’s determination affirming the proposed levy action against petitioner was not an abuse_of_discretion that determination is hereby sustained decision will be entered for respondent
